In a proceeding to fix the reasonable rent of business space under section 13 of the Business Rent Law (L. 1945 ch. 314, as amd.) upon the basis of the rent charged for the most nearly com*998parable business space in the same building, the tenant appeals from an order fixing such rental at $6,500 per annum payable $541.66 monthly in advance. Order modified on the law and the facts by striking out the figures “$6,500.00 ” and “ $541.66 ” and substituting therefor the figures “ $4,800.00 ” and “ $400.00 ”, respectively. As so modified, the order is unanimously affirmed, with costs to appellant. The findings of fact and conclusions of law are modified accordingly. In our opinion, the fixation of $6,500 as the reasonable rental per annum was excessive. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.